Title: Account of a Conversation with David Bailie Warden, [26 January] 1811
From: Madison, James
To: 


Washington [26 January 1811]
Conversation with the President observed respecting My appointement that he would be as open to my [sic] as I had been to him that the place was given to my [sic] by general A[r]mstrong—that it was only ⟨precarious?⟩ that he had appointed another—that by reappointing Me he might offend G. as a friend—Besides the place was destined for Mr. Russel who May wish to occupy it when appointed by a Minister—that he could not decide for the moment—that he would wait for further information that he had personal feelings toward me that he was pleased with the discharge of my official duties.
